Scott, J. (concurring):
The Appellate Division in the Second Department has already expressed the opinion that the signatures of 3,000 nominators is necessary for the nomination of a candidate for judge of the Municipal Court in the City of New York. (Matter of Richards, 179 App. Div. 823) That opinion should be followed unless there is some controlling reason to the contrary which does not appear to have been considered in the Richards case. I find no such reason.
It is objected that the opinion referred to was merely obiter dictum, because there were other questions in the case upon which the decision might have been made. Even so, the opinion shows that it was not rendered without deliberation, and as it is in accordance with the letter of the statute we should follow it. If it be unreasonable to require a larger number of nominators in the case of a Municipal Court justice than in the case of a borough or county office, the answer is that the Legislature has so provided and the remedy lies in its hands.
The order appealed from should be affirmed for this reason, without passing upon the question of jurisdiction, upon which the court at Special Term denied the motion.
Order affirmed, with leave to appellant to appeal to the Court of Appeals.